Per Curiam:
If there were any irregularities in the sheriff’s sale of plaintiff’s land in 1874 he has been a long time in finding it out He allowed the sheriff’s deed to be acknowledged without objection; went out of possession and remained out until the present time; allowed the purchase money to be applied to the payment of his debts; made no objection to the possession of the defendants until he brought this suit in 1876, when the premises had enormously increased in value by reason of a productive oil well thereon.
His long acquiescence and the changed circumstances forbid us to be astute in discovering technical defects in the defendant’s title. At most they are trivial, mere, irregularities which should have been taken advantage of before the acknowledgment of the sheriff’s deed. That is a panacea for irregularities.
Judgment affirmed.